Order entered July 1, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00693-CV

                             ALEXANDER BEGUM, Appellant

                                             V.

            CHIRSTOPHER RISER AND RISER ADKISSON, LLP, Appellees

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-17623

                                         ORDER
       Before the Court is Edward Jason Dennis and Lynn Pinker Cox & Hurst, LLP’s motion to

withdraw as counsel for appellant. We GRANT the motion and DIRECT the Clerk of the Court

to remove Mr. Dennis and Lynn Pinker Cox & Hurst as appellant’s counsel. Roger Topham of

the Law Office of Don Tittle, PLLC remains as counsel for appellant and shall be designated

lead counsel.

       Appellant’s motion for voluntary dismissal remains pending.




                                                    /s/   KEN MOLBERG
                                                          JUSTICE